CROWN BANK

 





 

6600 FRANCE AVENUE SOUTH, SUITE 125

EDINA. MINNESOTA 55435

 

 

MODIFICATION/AMENDMENT



 

ProUroCare Medical, Inc

Loan #4060026

 

 

 

January 23, 2013

 

The above referenced loan originally dated January 11, 2006 in the original
amount of $1,200,000.00, which may have been amended and restated from time to
time is further modified and/or amended as follows:

 

 

The maturity date has been changed to February 15, 2013.

 

All other terms and conditions of this note remain the same. By signing below,
you agree with the modifications and/or amendments outlined above.

  

 

Crown Bank   ProUroCare Medical, Inc.             /s/ Kevin Howk   /s/Richard B.
Thon Kevin Howk   Richard Thon, CFO President          

 



952-285-5800 (PHONE) 952-285-5900 (FAX) CROWN-BANK.COM

 



 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

